MEMORANDUM OPINION
No. 04-03-00689-CV
Richard ROUSE, M.D.,
Appellant
v.
Graciela VILLARREAL, Individually and 
as Representative of the Estate of Juan Villarreal, Deceased,
Appellee
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-04579
Honorable Barbara Hanson Nellermoe, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	October 22, 2003
REVERSED AND REMANDED
	The parties have filed a joint motion, stating that they have fully resolved and settled all issues in
dispute. They request that the trial court's judgment be reversed, and that the cause be remanded to the
trial court "in aid of settlement and for further proceedings regarding settlement of this cause of action."
	The motion is granted. The judgment of the trial court is reversed, and the cause is remanded to
the trial court in aid of settlement and for further proceedings regarding settlement of this cause of action.
Additionally, both parties request that we issue the mandate immediately. We grant the parties' request and
direct the clerk of this court to issue the mandate immediately. 
							PER CURIAM